Winslow, C. J.
The appellant claims, first, that the evidence fails to show any negligence by defendant; second, that it shows conclusively contributory negligence on the part of the plaintiff; and third, that the court erred in not stating the issues to the jury and not instructing them adequately as to what acts would constitute ordinary care and what would constitute negligence. As to the first two propositions, we content ourselves with the remark that both questions were fairly questions for the jury upon the evidence as set forth in the statement of facts.
As to the third contention, we find that the trial judge said to the jury, “The jury understand the issue they are to pass upon. Under all the circumstances of the case was the defendant . . . guilty of want of ordinary care, and of such character that it was the proximate cause of the injury?” The trial judge then defined correctly ordinary care, proximate cause, and contributory negligence, and briefly but lucidly told the jury the legal results which would follow from their conclusions upon those questions of fact.
Had the defendant desired more particular instructions it should have presented them. A charge which briefly and correctly puts the case before the jury is entitled to commendation rather than criticism. Such a charge was given in this case.
By the Court. — Judgment affirmed.